

115 HRES 490 IH: Supporting the goals and ideals of “National Diaper Need Awareness Week”.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 490IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Ms. DeLauro (for herself, Mr. Ellison, and Ms. Lee) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of National Diaper Need Awareness Week.
	
 Whereas diaper need, the lack of a sufficient supply of clean diapers to ensure that infants and toddlers remain clean, healthy, and dry, can adversely affect the physical, mental, and economic well-being of infants, toddlers, and their families;
 Whereas diapers are a material basic need of every infant and toddler; Whereas an infant requires up to 12 diapers per day, at a cost of $70 to $80 per month;
 Whereas national surveys report that one in three mothers experience diaper need at some time before their child is three years old;
 Whereas additional studies state that diaper need increases maternal depression; Whereas 48 percent of families delay changing a diaper to extend their supply of diapers, thereby increasing incidents of diaper dermatitis, urinary tract infections, and other health ailments;
 Whereas there are no government assistance programs that help low-wage families and those living in poverty purchase diapers;
 Whereas the poorest 20 percent of Americans that buy diapers spend nearly 14 percent of their after-tax income on diapers, which can cause economic hardship for families and force many to make impossible choices between food, heat, and diapers;
 Whereas most child care centers require parents to provide a day’s supply of disposable diapers (approximately four to six per child), making diapers necessary for many parents to go to work or school;
 Whereas addressing diaper need in local communities can improve health conditions and economic opportunities for infants, toddlers, and their families;
 Whereas in September 2011, the first national statement on diaper need was developed and issued to provide consistency in describing the condition and to raise awareness of the issue among the general public;
 Whereas the more than 300 nonprofit diaper banks and diaper pantries that are members of the National Diaper Bank Network across 46 States distributed over 52,000,000 donated diapers during 2016, helping ensure that more than 278,000 children had the diapers they needed;
 Whereas each year, during the month of September, the National Diaper Bank Network and its members hold numerous activities and events to increase public awareness of diaper need; and
 Whereas the week of September 25 through October 1, 2017, would be an appropriate week to designate as “National Diaper Need Awareness Week”: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its gratitude for those who operate or support diaper banks and diaper distribution programs in their local communities;
 (2)supports the goals and ideals of National Diaper Need Awareness Week; and (3)encourages the people of the United States to address diaper need by donating generously to diaper banks, diaper drives, and those organizations that distribute diapers to families in need.
			